A

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT
for the

Plaintiff(s)

tute Sour d bl Pm des Civil Action No. / 20eV ACO

| )

os )
Upslrua Gheore 2
North Carchyn $

 

| ft
dleton dee Y vote Pha tore 3
:

Defendant(s) /
SUMMONS IN 4 CIVIL ACTION

To: (Defendant's name and address)

Oheye dea Tavera. C ped
“Aijos Evenete "Schon We 2779/

 Durhion Gity Hall 101 City Hall PLAZR Dueham N£27701

A lawsuit has been filed against you.

Within 21 days after service.of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (aj) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

gee [lige

Muha W477!

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

  

ate: JUL 0 9 2020

 

Deputy Clerk

   

Case 1:20-cv-00260-TDS-JLW Document9 Filed 07/29/20 Page 1iof8
bo, & AA. $ 30.00 Uf

| PAID JUL 13 RED
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2) ag 0 gud

 

 

 

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required hy Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) momen — A ani | | 4 y) ion Cobbler -
was received by me on (date)

a served the summons on the individual at (place) % O le z A ae Weed Avr’

hha 2~1 Te on (date) /- ed - 270;

© I left the summons at the individual’s residence or usual place of abode with (name)

 

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

Lo on (date)
4 | Renard close Het oH orrrcts pP
T returned the summons unexecuted because EE leila Ob ct be
1 Other (specify): 326

 

 

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

 

 

 

   

BcG
pate: “|-[4- b BL, Ltn _ 2.7 Coe Be
Server's signature
Bd Goad . Pepoh,
: Printed name an& title /
_@ Slo 5. Dilhnl sd.
; Server's address )
Dera 278) 06087
pp tional information regarding attempted service, etc: 4ohILe HO? d El We OU

Case 1:20-cv-00260-TDS-JLW Document9 Filed 07/29/20 Page 2 of 8
wo

AO 440 (Rey. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

 

 

for the
)
ie
Mani)
Load g i Civil Action No. I é 20 AA Ae O
Pe ih fl a )
apie
Defendants) )

SUMMONS IN A CIVIL ACTION

To: Hort bar shone Male Boar Ay ) ms a
Werk rth dane Sallie Ff: fralerjh, WL. 77603

A lawsuit has been filed against you.

Within 21 days after service,of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: ° diver
Vetere f2

S10 Kec
wee S701 770!

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

oo CLERK OF COURT
Date: JUL 9 9 2020 No nt Ld

“Dignature of GierkGr Deputy Clerk

Case 1:20-cv-00260-TDS-JLW Document9 Filed 07/29/20 Page 3 of 8
+

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))-

This summons for (name of individual and title, if any)
was received by me on (date) |\j| | 4 2020

 

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

 

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, 2person of suitable age and discretion who resides there,

 

On (date) » and mailed a copy to the individual’s last known address; or

 

O I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

On (date) > or
I returned the summons unexecuted because 5 or
O Other (specif):
My fees are $ for travel and $ for services, for a total of $ 0.00

 

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

GERALD M. BAKER, SHERIFF

 

Server's address

Additional information regarding attempted service, etc:

Case 1:20-cv-00260-TDS-JLW Document9 Filed 07/29/20 Page 4 of 8
Wyo,

AO 440 (Rev, 06/12) Summons in a Civil Action

 

 

 

UNITED STATES DISTRICT COURT

 

 

for the
)
)
‘ : )
4 _
Plaintiffs) ae
v. ) , Civil ActionNo. /¢ Q0tV ACO
Saha Sob did Shad: sy
ay GUM OMY & 5) a
; : ) Oo
Alepandy Javizra o
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: eH Oar and gddress) bale Boar fp J , ; 6
Merit Nop} S. aleibury Ts Aalergh WC. 27603

A lawsuit has been filed against you.

Within 21 days after service.of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: ° ob core
Vitor

3/0 Kidcewty,AVe
SV atbnnn WCAI7OI

[f you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT
Date: JUL 0 3 2020 | of SLY

Signature of Clerit6r Deputy Clerk

   

WAKE COUNTY SHERIFF'S OFFICE

ANA A _—
Sys ID: 408543 g IN | our

ee ES

Case 1:20-cv-00260-TDS-JLW Document 9 Filed 07/29/20 Page 5 of 8

 

 

 

 

 

 
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

= a

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date) ju, 44 2020 ;

C1 I personally served the summons on the individual at (place)

 

on (date) 3:or

 

1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on. (date) , and mailed a copy to the individual’s last known address; or

i Iserved the summons on (name of individual) kvnect ne Watiz; As off, in Aan. , who is

 

 

KK gnated by law to accept service of process on behalf of (name of organization) Novtty Co i, \) now
d of Eletims _on (date) “7-20-2020 3%

 

CO I returned the summons unexecuted because :or

a Other (specify):

My fees are $ for travel and § for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 7-20 2020 ? 2251/

Server's signature

 

Dy TeV

Py Printed name and title

GERALD M. BAKER, SHERIFF

330 S. SA3hins ws

Server's

Additional information regarding attempted service, etc:

Case 1:20-cv-00260-TDS-JLW Document9 Filed 07/29/20 Page 6 of 8
AO 440 (Rev. 06/12) Summons in a Civil Action

| UNITED STATES DISTRICT COURT

 

i

 

 

 

for the

\ )
)
. . )
an teks

Plaintiffs)
. vz »? Civil Action No. / 720¢ VAG oO

b 4 )
aan MV Che Caballo
Defendant(s) )

SUMMONS IN A CIVIL ACTION
To: Defendant's name and address) . .

Dishem County Bond 6 Lhiliors —
Oe Wowk R&eboes 5i Dacha, WE. 27701

A lawsuit has been filed against you.

Within 21 days after service.of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
a Ae
310 Ri Ave,
Lusch Yi MV: . az7ol .

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

oo CLERK OF COURT
Date: JUL 0 3 2020 . 4 ALY
, Signature ofiatericor Deputy Clerk

 

Case 1:20-cv-00260-TDS-JLW Document9 Filed 07/29/20 Page 7 of 8

|
, oo 4.8 BOQ) Le

~PA ID su. 19 ep e
23

 

AO 440 (Rev, 06/12) Summons in a Ciyil Action (Page 2) O a4 of
Civil Action No, _ Sow 07140
>
PROOF OF SERVICE / 13/20

(This section should not be filed with the court unless required by Fed, R. Civ. P.4@)°

This summons for (name of individual and title, if any)

was received by-me on (date) ee —
an served the summons on the individual at (place) Brenly Bester
OSs stout Deel on L FT

C I left the summons at the individual’s residence or usual place of abode with (name)

 

, aperson of suitable age and discretion who resides there,

 

 

 

 

va . , and mailed a copy to the individual’s last known address; or

Iserved the summons on (ame of individual) Renal tn ke __ , who is

designated by law to accept service of process on behalf of (name of organization) “Deb aur Boake! 4 Le cleows
, on (date) ; OT

CJ I returned the summons unexecuted because 5 OF.

 

1 Other (specifi):

My fees are § for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: )-f Y “£6 | he tv

Server's signature

Ab. Gaps 537 Gig Depry

Printed name and title

ve

5/0 S. 2d iL banel 3S f£

D ce harn— AIDO }
Od. 232

Additional information regarding attempted service, etc:

Case 1:20-cv-00260-TDS-JLW Document9 Filed 07/29/20 Page 8 of 8
